Citation Nr: 1401259	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-33 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right ring finger strain.  

2.  Entitlement to service connection for left calf strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1988 until April 2011. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision rendered by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was adjudicated as part of VA's Benefit Delivery on Discharge (BDD) program.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not currently have a separate and distinct diagnosed disability of the right ring finger. 

2.  The Veteran does not currently have a diagnosed disability of the left calf.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a separate and distinct right ring finger disability are not met.  38 U.S.C.A. § § 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for a left calf disability are not met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § § 3.102, 3.159, 3.303 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical of lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated February 2011 of the criteria required for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining such evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2011.  Nothing more was required.    

VA's duty to assist has also been satisfied.  The Veteran's service treatment records are in the file as are records reflecting his treatment through VA.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent a VA examination in March 2011.  The examination involved a full examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that this opinion is adequate to decide the right ring finger and left calf claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  


Service treatment records show that the Veteran was treated for right ring finger pain in June 2010.  The physician noted tenderness on palpation, and pain elicited by motion.  However, X-rays were normal and showed no degenerative changes, only soft tissue swelling.  The Veteran was treated for right ring finger issues again in September 2010.  At that time, he reported that he fell on the area in April 2010 and had been experiencing pain and swelling since the incident.  The physician referred the Veteran for physical therapy.  In October 2010, the Veteran was discharged from physical therapy because his right ring finger active range of motion and hand strength were within functional limits, and the Veteran reported decreased pain and no functional limitations.  

Service treatment records show that the Veteran was treated for left calf pain in September 2010 after injuring the area during physical training.  He was diagnosed with calf strain and treated with an ace wrap and crutches.  In October and November 2010, the Veteran reported significant improvement in the area.  In December 2010, the Veteran stated that he had been experiencing flare-ups after playing racquetball; however, examination showed full range of motion of the left ankle and foot without pain and no loss of strength.  

The Veteran was afforded a pre-discharge compensation and pension examination in March 2011.  As to the right ring finger, the examiner noted the Veteran's contentions that he sprained the area in June 2010 and has experienced pain and decreased dexterity since that time.  The examiner found no ankylosis, a normal range of motion, joint function not limited by pain, fatigue, weakness, lack of endurance or coordination.  The examiner opined that there was no diagnosis because the right ring finger condition had resolved.  

As to the left calf, the examiner noted the Veteran's contentions that he has experienced pain and loss of strength in the area since September 2010.  The examiner found no loss of deep fascia or muscle substance, no impairment of muscle tone, and no wound or signs of decreased endurance or coordination.  Based on these findings, the examiner opined that there was no pathology to render a diagnosis.  

Because the examiner did not diagnose current disabilities of the right ring finger and left calf, there is no evidence to support the contention that the Veteran currently has chronic disabilities affecting these areas.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, though a claimant may be granted service connection even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of right ring finger or left calf disorders during the period under appellate review or proximate thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Both conditions were shown to have resolved months prior to the Veteran filing his claim.   

To the extent that the Veteran experiences right ring finger pain, the Board notes that he is service-connected for rheumatoid arthritis, an autoimmune disease, and is currently rated for the right hand.  Pain and limitation of motion of the joints, to include the ring finger, has been contemplated as part of the Veteran's separately assigned rating for rheumatoid arthritis.  However, as discussed above, there is no evidence to support a separate, distinct diagnosis for the Veteran's right ring finger.  

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has right ring finger and left calf disorders related to service.  However, the medical evidence of record directly contradicts the Veteran's lay contentions.  The Veteran's opinion that he suffers from such disabilities is outweighed by this evidence.  The presence of a current disability is paramount for a successful service connection claim.  As such, any claim based on right ring finger and left calf disorders would be denied as a matter of law and provide no basis for granting the Veteran's service connection claims.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for right ring finger and left calf disorders, and there is no doubt to otherwise be resolved.  As such, the claims are denied.


ORDER

Entitlement to service connection for right ring finger strain is denied. 

Entitlement to service connection for left calf strain is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


